DETAILED ACTION

Remarks
This Office Action is in response to the application 16/457413 filed on 28 June 2019.
Claims 1-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim(s) 1-9, the claim(s) recite a “query selection system comprising: a processor.” The term “processor” has various definitions in the computing arts, including that it can be software. In addition, Applicant's specification states the following: “the example query selection system 100 of FIGS. 1-3 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware” (see Applicant’s published disclosure, U.S. PGPub. No. 20190325292 A1, paragraph 0078). Therefore, the claim(s) encompass software per se. As such, the claim(s) are not limited to statutory subject matter and are therefore non-statutory. In order to overcome the software per se rejection(s), the Examiner recommends amending the claim(s) to recite a processor coupled to a memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5-7, 9, 10, 13-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 20140279837 A1, hereinafter referred to as Guo) in view of Elnikety et al. (U.S. Patent Application Publication No. 20140172914 A1, hereinafter referred to as Elnikety).
As to claim 1, Guo teaches a query selection system comprising:
a processor to (see Guo para. 0012 and Fig. 1: processor 102):
identify respective ones of objects (see Guo para. 0069: iterating through objects) associated with a graph database (see Guo Fig. 4: RDF Graph Data 402);
obtain properties associated with the objects (see Guo para. 0069: iterating through objects, each object having associated properties);
identify common properties present in the respective ones of the objects (see Guo para. 0071: identifying common properties);
in response to determining the common properties present in the identified objects, output a list of the common properties corresponding to the respective ones of the objects (see Guo para. 0071: generating list of resources having common properties);
generate a table for the common properties and the respective ones of the objects (see Guo para. 0071: generating tables for the common properties);
populate the table with the common properties and the respective ones of the objects from the graph database to establish a relational database (see Guo para. 0071-0072: generating tables for the common properties to generate relational data 416 for relational database management system (DBMS) 404); and
a machine learning model (see Guo para. 0032: machine learning model) classifier (see Guo para. 0049: classification of resources) to enable relational database query searching via the relational database (see Guo para. 0073 and Fig. 4: relational database 404 is searched with SQL query 433, SQL-like query 432, and/or SPARQL query 428).
Guo does not appear to explicitly disclose analyze a graph database.
However, Elnikety teaches analyze a graph database (see Elnikety para. 0027: analyzing graph database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the teachings of Elnikety because it optimizes the performance of graph queries and minimizes memory consumption of the graph database (see Elnikety para. 0027).

As to claim 4, Guo as modified by Elnikety teaches wherein the processor is to store the objects in a list format in memory (see Guo para. 0025 and Fig. 4: RDF Graph database 402 stores RDF data corresponding to objects; and see Guo para. 0045 and Table 7: RDF statements are stored as a list).

As to claim 5, Guo as modified by Elnikety teaches wherein the machine learning model classifier is to predict whether a query performance is faster using a graph query engine associated with the graph database or a relational query engine associated with the relational database (see Guo para. 0032: machine learning model used to do performance testing and determine database storage format offering best performance).

As to claim 6, Guo as modified by Elnikety teaches wherein the machine learning model classifier employs an artificial intelligence architecture to predict the query performance (see Guo para. 0032: machine learning model used to do performance testing and determine database storage format offering best performance).

As to claim 7, Guo as modified by Elnikety teaches wherein the processor is to use the relational database in response to the artificial intelligence architecture predicting the query performance being faster using the relational query engine than the graph query engine (see Guo para. 0032: machine learning model used to do performance testing and determine database storage format offering best performance, and the best database storage format is selected; and see Guo para. 0038: relational database is best suited for data requiring adherence to ACID (Atomicity, Consistency, Isolation, Durability) properties).

As to claim 9, Guo as modified by Elnikety teaches further including:
a model trainer to train the machine learning model classifier to predict query performance by employing past queries received by the query selection system (see Guo para. 0032: training machine learning model to assess query performance, based on collected log data) and context information of the query selection system (see Guo para. 0026: context information assists in conversion of data from storage format to another).

As to claim 10, Guo teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least (see Guo para. 0012 and Fig. 1: processing device 100 comprising storage 104 that has stored computer executable instructions 116):
identify respective ones of objects (see Guo para. 0069: iterating through objects) associated with a graph database (see Guo Fig. 4: RDF Graph Data 402);
obtain properties associated with the objects (see Guo para. 0069: iterating through objects, each object having associated properties);
identify common properties present in the respective ones of the objects (see Guo para. 0071: identifying common properties);
in response to determining the common properties present in the identified objects, output a list of the common properties corresponding to the respective ones of the objects (see Guo para. 0071: generating list of resources having common properties);
generate a table for the common properties and the respective ones of the objects (see Guo para. 0071: generating tables for the common properties);
populate the table with the common properties and the respective ones of the objects from the graph database to establish a relational database (see Guo para. 0071-0072: generating tables for the common properties to generate relational data 416 for relational database management system (DBMS) 404); and
enable relational database query searching via the relational database (see Guo para. 0073 and Fig. 4: relational database 404 is searched with SQL query 433, SQL-like query 432, and/or SPARQL query 428).
Guo does not appear to explicitly disclose analyze a graph database.
However, Elnikety teaches analyze a graph database (see Elnikety para. 0027: analyzing graph database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the teachings of Elnikety because it optimizes the performance of graph queries and minimizes memory consumption of the graph database (see Elnikety para. 0027).

As to claim 13, see the rejection of claim 4 above.

As to claim 14, see the rejection of claim 5 above.

As to claim 15, see the rejection of claim 6 and 7 above.

As to claim 16, see the rejection of claim 9 above.

As to claim 17, Guo teaches a method to provide query selection, the method including:
identifying respective ones of objects (see Guo para. 0069: iterating through objects) associated with a graph database (see Guo Fig. 4: RDF Graph Data 402);
obtaining properties associated with the objects (see Guo para. 0069: iterating through objects, each object having associated properties);
identifying common properties present in the respective ones of the objects (see Guo para. 0071: identifying common properties); 
in response to determining the common properties present in the identified objects, outputting a list of the common properties corresponding to the respective ones of the objects (see Guo para. 0071: generating list of resources having common properties);
generating a table for the common properties and the respective ones of the objects (see Guo para. 0071: generating tables for the common properties);
populating the table with the common properties and the respective ones of the objects from the graph database to establish a relational database (see Guo para. 0071-0072: generating tables for the common properties to generate relational data 416 for relational database management system (DBMS) 404); and
enabling relational database query searching via the relational database (see Guo para. 0073 and Fig. 4: relational database 404 is searched with SQL query 433, SQL-like query 432, and/or SPARQL query 428).
Guo does not appear to explicitly disclose analyze a graph database.
However, Elnikety teaches analyze a graph database (see Elnikety para. 0027: analyzing graph database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the teachings of Elnikety because it optimizes the performance of graph queries and minimizes memory consumption of the graph database (see Elnikety para. 0027).

As to claim 20, see the rejection of claim 4 above.

As to claim 21, see the rejection of claim 5 above.

As to claim 22, see the rejection of claim 7 above.

As to claim 23, see the rejection of claim 9 above.

Claims 2, 3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Elnikety as applied to claims 1, 10, and 17 above, and further in view of Nigam, Abhishek (U.S. Patent Application Publication No. 20160092584 A1, hereinafter referred to as Nigam).
As to claim 2, Guo as modified by Elnikety does not appear to explicitly disclose determine if respective ones of objects satisfy a threshold; and in response to the respective ones of the objects satisfying the threshold, obtain properties associated with the objects.
However, Nigam teaches:
determine if respective ones of objects satisfy a threshold (see Nigam para. 0067: attribute index created for objects that appear in a graph greater than a threshold number of times); and
in response to the respective ones of the objects satisfying the threshold, obtain properties associated with the objects (see Nigam para. 0067: attribute index created for objects that appear in a graph greater than a threshold number of times).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo as modified by Elnikety to include the teachings of Nigam because it balances the tradeoff between system memory usage and performance enhancement of query execution (see Nigam para. 0067).

As to claim 3, Guo as modified by Elnikety and Nigam teaches wherein to determine if the respective ones of the objects satisfy a threshold, the processor is to:
determine a number of instances of the respective ones of the objects present in the graph database; and compare the number of instances and the threshold (see Nigam para. 0067: attribute index created for objects that appear in a graph greater than a threshold number of times).

As to claim 11, see the rejection of claim 2 above.

As to claim 12, see the rejection of claim 3 above.

As to claim 18, see the rejection of claim 2 above.

As to claim 19, see the rejection of claim 3 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and Elnikety as applied to claim 6 above, and further in view of Hochreiter, Sepp, and Jürgen Schmidhuber ("Long short-term memory." Neural computation 9.8 (1997): 1735-1780. Hereinafter referred to as Hochreiter).
As to claim 8, Guo as modified by Elnikety does not appear to explicitly disclose a sequenced aware and context aware binary classification model based on a Long-short Term Memory model.
However, Hochreiter teaches a sequenced aware (see Hochreiter p. 1763, section 5.6.2: classifying sequences) and context aware (see Hochreiter p. 1742, second-to-last paragraph: context-sensitive mechanism) binary classification model (see Hochreiter p. 1763, section 5.6.2: classifying sequences using binary target vectors) based on a Long-short Term Memory model (see Hochreiter abstract and p. 1736, second paragraph: long short-term memory).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo as modified by Elnikety to include the teachings of Hochreiter because it enables solving complex, artificial long-time-lag tasks that cannot be solved by other recurrent network algorithms (see Hochreiter abstract).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to providing query selection systems.
a.	Crabtree et al.; “System and method for analysis of graph databases using intelligent reasoning systems”; U.S. PGPub. No. 20210173831 A1.
Teaches intelligent reasoning systems to analyze graph data and transform it into relational data, and enabling querying of the relational data (see abstract).
b.	Razin et al.; “APPARATUS AND METHOD OF LEVERAGING SEMI-SUPERVISED MACHINE LEARNING PRINCIPALS TO PERFORM ROOT CAUSE ANALYSIS AND DERIVATION FOR REMEDIATION OF ISSUES IN A COMPUTER ENVIRONMENT”; U.S. PGPub. No. 20170017537 A1.
Teaches organizing data in multiple formats and developing a query plan that can interact with one or both data formats (see abstract).
Teaches use of graph database and relational database (see para. 0082).
Teaches utilizing machine learning algorithms (see para. 0014-0016).
c.	Assom et al.; “MULTI-PARTITE GRAPH DATABASE”; U.S. PGPub. No. 20150169758 A1.
Teaches organizing and combining multiple databases into into a Multi-Partite Graph Database (MPGD) (see para. 0047-0052). 
Teaches machine-learning techniques used for classifying and constructing relational similitude (see para. 0013).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163